MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Dec 10 2019, 9:00 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karyn Price                                              Curtis T. Hill, Jr.
Lake County Juvenile Public Defender                     Attorney General of Indiana
Crown Point, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

I.C.,                                                    December 10, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-JV-1468
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Thomas P.
Appellee-Plaintiff.                                      Stefaniak, Jr., Judge
                                                         The Honorable Jeffrey Miller,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45D06-1708-JD-485
                                                         45D06-1708-JD-503



Bailey, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019            Page 1 of 7
                                          Case Summary
[1]   I.C. was adjudicated a delinquent and, following a series of less-restrictive

      placements, was placed in the Indiana Department of Correction (“the DOC”).

      I.C. appeals, presenting the sole issue of whether the juvenile court abused its

      discretion by placing him in the DOC. We affirm.



                            Facts and Procedural History
[2]   On August 24, 2017, then fifteen-year-old I.C. was arrested. The State alleged

      that I.C. had committed acts that would be Possession of Marijuana, as a Class

      B misdemeanor, and Intimidation, as a Class A misdemeanor, if committed by

      an adult. I.C. was released to the custody of his mother.


[3]   Five days later, I.C. was again arrested. The State alleged that I.C. had

      committed acts that would be possession of a knife on school property, a Class

      B misdemeanor, two counts of disorderly conduct, Class B misdemeanors, and

      Intimidation, as a Class A misdemeanor, if committed by an adult. I.C.’s

      mother refused to have I.C. released into her custody, and the juvenile court

      ordered that I.C. be retained at the Lake County Juvenile Detention Center

      (“the Detention Center”).


[4]   On October 24, 2017, I.C. admitted to possession of marijuana and disorderly

      conduct; the remaining allegations were dismissed. On October 31, 2017, the

      juvenile court ordered that I.C. be placed on probation and housed at Rites of

      Passage-DePaul Academy. On February 6, 2018, I.C. was removed from the

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 2 of 7
      academy and placed in the Detention Center. On February 22, 2018, I.C. was

      placed in George Junior Republic, a residential facility located in Pennsylvania.

      On March 29, 2019, juvenile probation filed a petition for modification,

      requesting that I.C. be placed in the DOC. On May 23, 2019, the juvenile court

      granted the petition for modification. I.C. now appeals.



                                 Discussion and Decision
[5]   The juvenile court has discretion to choose the specific disposition of a juvenile

      adjudicated a delinquent “subject to the statutory consideration of the welfare

      of the child, the community’s safety, and the Indiana Code’s policy of favoring

      the least harsh disposition.” C.T.S. v. State, 781 N.E.2d 1193, 1202 (Ind. Ct.

      App. 2003). We will not reverse a juvenile court’s disposition unless the

      juvenile court abuses its discretion. Id. The juvenile court abuses its discretion

      if its action is “clearly erroneous and against the logic and effect of the facts and

      circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” D.B. v. State, 842 N.E.2d 399, 404-05 (Ind.

      Ct. App. 2006).


[6]   Indiana Code Section 31-37-18-6 provides:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 3 of 7
                  (A) in the least restrictive (most family like) and most
                     appropriate setting available; and


                  (B) close to the parents’ home, consistent with the best
                     interest and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
                  child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
                  child’s parent, guardian, or custodian.


[7]   We have previously noted that this section requires that the juvenile court select

      the least restrictive placement in most situations. D.B., 842 N.E.2d at 405.

      “However, the statute contains language which reveals that under certain

      circumstances a more restrictive placement might be appropriate.” K.A. v. State,

      775 N.E.2d 382, 386-87 (Ind. Ct. App. 2002), trans. denied. Indeed, the statute

      requires placement in the least restrictive setting only if such placement is

      “consistent with the safety of the community and the best interest of the child.”

      Ind. Code § 31-37-18-6. As such, “the statute recognizes that in certain

      situations the best interest of the child is better served by a more restrictive

      placement.” K.A., 775 N.E.2d at 387.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 4 of 7
[8]    I.C. has a history of unsuccessful placements. Within days of the filing of the

       initial delinquency petition and I.C.’s return to his mother’s custody, he was

       arrested for harassing and threatening passengers on a school bus. I.C. called

       the responding officer “a n---a and a bitch.” (App. Vol. II, pg. 31.) When I.C.

       was taken into custody, he was searched and found to be in possession of a

       knife. I.C.’s mother declined to resume custody of I.C., requesting a boot camp

       placement. I.C. was instead placed in the Detention Center, where he became

       involved in physical altercations with other residents.


[9]    At the Detention Center, I.C. submitted to a psychological evaluation; it was

       recommended that he be placed in a residential facility for juveniles. I.C.

       entered the Right of Passage-DePaul Academy in November of 2017. On

       January 22, 2018, juvenile probation filed a petition for modification. The

       academy had requested I.C.’s removal for conduct including: threatening staff

       and peers; cursing at staff; throwing gang signs; assaulting a peer; attempting to

       assault a staff member; and lack of cooperation with programming.


[10]   The petition for modification of placement was granted and I.C. was

       transported to George Junior in Pennsylvania. On March 15, 2018, I.C. was

       admitted to the Special Needs Unit at George Junior. Beginning the next day,

       the staff at George Junior reported that I.C. exhibited behavioral issues. These

       included displaying anger, aggression, and disrespect toward peers and staff, as

       well as refusal to follow instructions, complete homework, or cooperate with

       tests. I.C. was transferred within George Junior to the Intensive Supervision

       Unit, where he remained for approximately three months. I.C. progressed

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 5 of 7
       sufficiently that he was moved back to the Special Needs Unit and he was

       eventually granted home passes. However, this privilege was forfeited when

       I.C. exhibited further behavioral problems. He was temporarily placed in the

       Crisis Intervention Unit.


[11]   On January 11, 2019, juvenile probation recommended that I.C. be placed in an

       Open Campus Program at George Junior. I.C. participated in this less

       restrictive program for approximately one month. However, I.C.’s conduct in

       the school environment and cottage environment caused him to be returned to

       the Special Needs Unit. Juvenile probation staff met with I.C. to advise him

       that a recommendation for placement in the DOC was imminent. Probation

       staff and George Junior personnel agreed that I.C. could be given an

       opportunity to “turn things around.” (App. Vol. II, pg. 242.)


[12]   On April 3, 2019, the George Junior Campus Director issued an e-mail to

       juvenile probation indicating that I.C. had become “impossible to manage” due

       to oppositional behaviors and disrespect. Id. Allegedly, he threatened both

       staff and peers in an effort to secure placement in the Crisis Intervention Unit.

       At the hearing conducted on April 30, 2019, evidence was adduced that George

       Junior was unwilling to accept I.C. back into their program and they had no

       services to offer that had not previously been tried. Approximately one week

       before I.C. was placed in the DOC, juvenile probation filed a report indicating

       that other juvenile facilities were also unwilling to accept I.C.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 6 of 7
[13]   I.C. argues that less restrictive placements were available. But there does not

       appear to be a less restrictive placement that is able to serve I.C.’s needs.

       Ultimately, the juvenile court was severely limited in the options for I.C. given

       his unsuccessful placement history. We cannot say that the juvenile court

       abused its discretion.


[14]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1468 | December 10, 2019   Page 7 of 7